Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about a high-speed, low-latency configurable digital interface for communicating with a load regulated by a switching voltage regulator, the configurable digital interface comprising of a first digital hardwarired unit operable to deserialize incoming frames received from the load into incoming commands and incoming payload data, the incoming commands and incoming payload data being associated with operation of the switching voltage regulator, and operable to serialize outgoing data into outgoing frames for transmission to the load, and a second digital hardwired unit operable to receive and process the incoming commands and incoming payload data, and provide the outgoing data to be serialized into outgoing frames by the first digital hardwired unit, and further a digital programmable microcontroller interfaced between the first and second digital hardwired units and operable to change data transferred between the first and second digital hardwired units based on information received from the load, said data comprising at least one of the incoming commands, the incoming payload data, and the outgoing data.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116